Citation Nr: 1533161	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

The Veteran is represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This matter was before the Board in August 2014, at which time it was remanded for additional development.  After the RO issued a May 2015 supplemental statement of the case, the matter was remitted to the Board for further appellate review.


REMAND

In the August 2014 remand, the Board directed the RO to provide the Veteran a VA examination.  Given the Veteran's assertions, the Board specifically requested that the VA examiner provide an opinion as to whether the Veteran's back disability was consistent with an injury associated with him jumping down from a 2 1/2 ton truck ("deuce and a half") while carrying a full pack.

While the claim was in remand status, the Veteran was scheduled for and underwent a VA examination in November 2014.  After reviewing the evidence of record and administering a clinical evaluation, the examiner rendered the following opinion:

The condition claimed was less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness.

In regards to an underlining rationale, the examiner provided the following explanation:

Whereas [the Veteran] complained of back problems in the service, there is no OBJECTIVE clinical evidence to show back disease was diagnosed, treated or became a chronic condition other than [the Veteran's] SUBJECTIVE anecdotal claims.  Given the typically marginal orthopaedic entries often found in Military Service Medical Treatment Records (if even present), amount of elapsed time, repetitive use syndromes that cause wear and tear on the [musculoskeletal] system, natural aspects of [musculoskeletal] aging, and any undocumented, claimed or unclaimed injuries or [orthopaedic] treatments after the service, therefore it is not possible to objectively determine specific origin, aggravation or direct causation related to this claim without resorting to mere speculation.  As presently understood, the VA [Compensation and Pension] claims process requires objective clinical causative information to determine an OBJECTIVE base-line from which to process a claim on, and disregards subjective hear-say.

(Emphasis in the original.)

Contrary to the examiner's comments regarding VA's evidentiary standards for establishing claims, a veteran's statements are competent evidence of what comes to him/her through his/her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, an examination is inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, although the examiner referenced the Veteran's assertions of an in-service lay observable injury, the examiner disregarded those assertions (describing them as "subjective hearsay"), relying instead on only the absence of "objective evidence" in the Veteran's service treatment records.  Additionally, the examiner rendered an opinion that it is "less likely than not" that the Veteran's claimed back disability is etiologically related to his active duty.  The examiner then proceeds to explain why providing such an opinion requires resorting to mere speculation, but does not explain the basis for the rendered opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  For these reasons, the Board finds that the November 2014 VA examination is inadequate for purposes of adjudicating the Veteran's above-captioned claim.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by a different examiner to determine whether any diagnosed back disability is related to his active duty.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished, to include an x-ray to determine the presence or absence of arthritis.  All pertinent symptomatology and findings must be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disability is related to the Veteran's active duty.  The examiner must specifically provide an opinion as to whether any back disability diagnosed is consistent with an injury of incurred while jumping out of a military vehicle (a 2 1/2 ton truck), carrying a full pack.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided, to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

